DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 6/28/21 have been fully considered but they are not persuasive.
In regards to applicants arguments regarding the port circuits:  The examiner notes this feature has already been addressed.  Per the previous rejection “Fai et al teaches the switches 206a-206d being discrete switches instead of being integrated together into a single apparatus with “port circuits”. Hochschild et al expressly teaches plural switched being integrated together into a single unit including “port circuits” at each of the points where the bus enters/exits the switching circuit. It would have been obvious before the effective filing date of the claimed invention to integrate all of switches 206a to 206d and bus 204 before the split into a single unit with ports because this would have made the switch more compact”.  The examiner further notes MPEP 2144.04 V. B. regarding Making Integral.  Simply making the switching circuits of Fai et al integral into a single unit with port circuits would not be a patentable distinction.  Hochschild et al expressly teaches plural switched being integrated together into a single unit including “port circuits” at each of the points where the bus enters/exits the switching circuit.  Thus the combination of Fai et al and Hochschild et al with the switch circuits being integrated together into a single unit with port circuits would read on the newly added claim limitation of (v) said front port circuit (the point where bus 118 enters the switches of Fai et al), said plurality of back port circuits (the points where the buses exit the switches of Fai et al), and said plurality of 
In regards to the applicant’s argument that the structure of Jeon et al is not the same as the limitations recited in claim 15 without pointing out which limitation is different.  It is unclear as to what feature is missing in the claim limitations.  Jeon et al teaches (figure 3 transfer from controller to memory and figure 4 transfer from memory to controller) the claimed front bridge circuit (131 and 159 taken together with 131 for data transfer from the controller to the memory and 159 for transfer from the memory to the controller) configured to communicate signals in a first direction (through 131) from a controller (200 transferred through 202) and a second direction (through 159) to said controller (200 transferred through 202); a plurality of back bridge circuits (137/151 and 138/152) each configured to communicate said signals in said first direction (137, 138) to one of a plurality of logical units (any of NVMO to NVM7) of a memory (NVM0-NVM7 taken together) and said second direction (151. 152) from one of said plurality of logical units (any of NVMO to NVM7); wherein implementing each of said plurality of back bridge circuits (137/151 , 138/152) enables said plurality of back bridge circuits to have independent operation (operate independently).

In regards to applicant’s argument that the rational for modifying Jeon et al is not reasonable:  the motivations states “It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include data buffers before the drivers and receivers of Jeon et al because this would have allowed data transfer at higher speed then a single channel.”  Both Huffman and Kim et al teach data buffers for connecting up with different speed units.
In regards to applicant’s argument that modifying Jeon et al as urged in the Office Action would not reduce the size of the interface as relied on the Office Action, but instead would have increased the size of the interface to accommodate the separate pathways to each nonvolatile memory in the memory package.  Applicants are correct the motivation statement was improperly stated.  The rejection states.  “While Jeon et all’s bus DQ[n:0] is split to DQl[n:0] and DQ2[n:0] thus could be called a full duplex single channel bus it is not as clearly a single channel bus as bus 204 of Fai et al. Fai et al also teaches each memory package has its own discrete connection from switch to respective memory package” (emphasis added).  Jeon et al teaches NVM0-NVM3 had its own pathway (121) and NVM4-NVM7 has its own pathway (122).  Fai et al teaches each separate NVM 0 to NVM N had its own pathway from each respective switch to the Die.  Proper motivation should have read it would have been obvious to a person of ordinary skill in the art to give each NVM its own pathway because this would have prevented memories from having to wait when the channel is in use by another memory on the same channel.
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fai et al PN 8,681,546 in view of Hochschild et al PN 5,546,391.
In regards to claim 1: Fai et al teaches an apparatus (Figure 2 items 206a-206d taken together) comprising: a front single channel bus (204 into 206a-206d) configured to send/receive data to/from a controller (memory controller 202 and 214 taken together); a plurality of back buses (each of the ports/buses out of 206a-206d respectively) each configured to send/receive said data to/from one of a plurality of logical units (210a to 210d respectively) of a memory (210a to 210d taken together); and a plurality of switches (Switch 0 through Switch 3) each configured to connect said front single channel bus (204) to one of said back buses (bus/port from 206a to 210a to port from 206d to 210d) Switch 0 of Fai et al has a first state (closed) where the first terminal (the point where 118 enters switch 0) is connected to the second terminal. (the point where circuit line from switch 0 to die 0 enters switch 0) and a second state (open) where the first terminal (the point where 118 enters switch 0) is isolated from the second 
In regards to claim 2: Fai et al states the purpose of the switches is to provide a smaller load on the bus provided by the memory controller (abstract).
In regards to claims 3, 12: Fai et al teaches “capacitive load on a memory device can be reduced without reducing storage capacity of the memory device and/or its bus speed” (Column 2 lines 22-30).

In regards to claim 5: Fai et al teaches the CE is sent from the controller to the memory. Fai et al does not expressly state the signal is sent via a pin. Official notice is taken that pins are the standard way chips send signals off chip. It would have been obvious to send the signal via a pin because this would have alleviated the need to integrate the units together to not require pins.
In regards to claim 6: Fai et al teaches the dies are NAND flash dies (Column 1 lines 12-31).
In regards to claim 8: Fai et al teaches selecting one back port and not selecting the others.
In regards to claim 9: there are only 4 possible states a disconnected bus can be Holding the previous state, 1, 0, high Z/floating. Claim 9 lists all 4 of these possibilities thus Fai etal’s disconnected buses must be one of these and this state prevents communication with and interfaces from respective ones of the plurality of logical units.
In regards to claim 10: Fai et al states it is implemented on a “channel, e.g., a shared bus” (106).
In regards to claim 11: Fai et al teaches plural memory channels (from the switches to the dies).
In regards to claim 12: Fai et al teaches increasing the load reduces the speed. Fai et al teaches reducing the load thus increasing the speed to maximum.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fai et al PN 8,681,546 in view of Hochschild et al PN 5,546,391 as applied to claim 6 above, and further in view of NVE Express.
.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fai et al PN 8,681,546 in view of Hochschild et al PN 5,546,391 as applied to claim 12 above, and further in view of Wight et al PN 2011/0191637.
In regards to claim 13: al teaches the switches along the shared bus are configured to improve signal integrity and improve the signal speed across the shared bus. al also states the relationship between signal integrity and speed “capacitive loading can affect signal integrity and signal speed over a shared bus” (Column 2 lines 55-67). Fai et al does not expressly state that the controller slows down the communication in response to a signal integrity of the data communicated on the channel only that the load effects the integrity and the speed. Wight et al teaches (para [0012]) in response to signal integrity errors reducing transmission speed to the next lower speed. It would have been obvious to reduce speed in response to signal integrity because this would have maintained a lower bit error rate. Fai et al teaches reducing the load to improve signal integrity/speed.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fai et al PN 8,681,546 in view of Hochschild et al PN 5,546,391 as applied to claim 1 above, and further in view of Open NAND Flash Interface Specification herein after ONF1 spec.
In regards to claim 14: Fai et al teaches the interface being a NAND flash but does not teach the interface being ONF1. ONFI spec teaches a NAND Flash interface. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed .
Claims 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al PN 9,263,105 and Kim et al PN 2014/0016404, Huffman PN 4,387459 and Fai et al PN 8,681,546.
In regards to claims 15, 19: Jeon et al teaches an apparatus (figure 3 and figure 4 taken together) comprising: a front bridge circuit (131, 159) configured to communicate signals in a first direction (through 131) from a controller (200 through 202) and a second direction (through 159) to said controller (200 through 202); a plurality of back bridge circuits (137/151 and 138/152) each configured to communicate said signals in said first direction (137, 138) to one of a plurality of logical units (any of NVMO to NVM7) of a memory (NVM0-NVM7 taken together) and said second direction (151. 152) from one of said plurality of logical units (any of NVMO to NVM7); wherein implementing each of said plurality of back bridge circuits (137/151 , 138/152) enables said plurality of back bridge circuits to have independent operation (operate independently), Jeon et al does not teach data buffers or simultaneous operation. Jeon et al also teaches each memory package has its own discrete connection (121, 122). Kim et al teaches (figure 32) first plurality of buffer circuits (DO, D2) and said second plurality of buffer circuits (Dl, D3) enable said front bridge circuit to operate at a first throughput and said plurality of back bridge circuits to operate at a second throughput, a first plurality of buffer circuits each configured to connect said front bridge circuit to one of said back bridge circuits in said first direction (the even D0,D2 buffers are for transfer from the memory controller to the memory and the odd buffers Dl, D3 are for transfer in the opposite direction from the memory to the memory controller); and a second plurality of buffer circuits each configured to connect one of said back 
In regards to claim 16: Jeon et al teaches higher speed but does not state the speed is the maximum speed of the memory. Fai et al teaches “capacitive load on a memory device can be reduced without reducing storage capacity of the memory device and/or its bus speed” (Column 2 lines 22-30). Thus the speed is maximum. It would have been obvious to allot each of the channels of to/from the memory units to operate at maximum speed without reducing the bus speed because this would have allowed maximum throughput.
In regards to claim 17: Huffman teaches the high speed channel is the sum of the low speed channels less overhead. Thus the aggregate throughput.
In regards to claim 18: Jeon et al teaches reducing capacitance.
In regards to claim 20: Jeon et al teaches a flash controller.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R MYERS whose telephone number is (571)272-3639.  The examiner can normally be reached on M-F telework W arrive 7-8 leave 4-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/Paul R. MYERS/            Primary Examiner, Art Unit 2185